       Case 6:18-cv-00284-ADA-JCM Document 20 Filed 05/28/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


 ANNE J. FOWLER,

 Plaintiff,                                               Case No. 6:18-cv-00284-ADA-JCM

 v.
                                                           Honorable Judge Alan D. Albright
 ALLIANCE DATA SYSTEMS CORPORATION
 d/b/a TEXAS ALLIANCE DATA SYSTEMS
 CORPORATION and COMENITY BANK,

 Defendants.



               AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff ANNE J.

FOWLER and the Defendants, ALLIANCE DATA SYSTEMS CORPORATION d/b/a TEXAS

ALLIANCE DATA SYSTEMS CORPORATION and COMENITY BANK, through their

respective counsel that the above-captioned action is dismissed, with prejudice, pursuant to Federal

Rule of Civil Procedure 41. Each party shall bear its own costs and attorney fees.


Dated: May 28, 2019                                   Respectfully Submitted,

ANNE J. FOWLER                                        ALLIANCE DATA SYSTEMS AND COMENITY
                                                      BANK

/s/ Marwan R. Daher                                   /s/ Jennifer L. Majewski (with consent)
Marwan R. Daher                                       Jennifer L. Majewski
Counsel for Plaintiff                                 Counsel for Defendants
Sulaiman Law Group, LTD                               Pilgrim Christakis LLP
2500 S. Highland Ave., Ste. 200                       321 North Clark Street, 26th Floor
Lombard, Illinois 60148                               Chicago, Illinois 60654
Phone: (630) 575-8181                                 Phone: (312) 939-0983
mdaher@sulaimanlaw.com                                jmajewski@pilgrimchristakis.com
